HEDRICK, Judge.
By his first two assignments of error defendant contends the court erred in denying his motion to suppress the in-court identification of Mrs. Mack of defendant as the man who raped her. After a voir dire hearing upon defendant’s motion to suppress Mrs. Mack’s in-court identification of defendant as the perpetrator of the crime, the court found and concluded that Mrs. Mack’s in-court identification was based solely upon her having seen the defendant before and during the commission of the crime. This finding is supported by the evidence, and the court properly overruled defendant’s motion to suppress. State v. Taylor, 280 N.C. 273, 185 S.E. 2d 677 (1972). This assignment of error has no merit.
On cross-examination the defendant was asked a series of questions as to whether he had committed certain specific criminal acts collateral to the crime for which he was then on trial. Defendant objected to each question but was required to respond. The court instructed the jury that it should consider this evidence only as it related to the credibility of defendant’s testimony at trial. By his sixteenth and twenty-first assignments of error defendant contends the court erred in admitting this *742evidence of prior criminal acts and in instructing the jury that it could consider the evidence as it related to defendant’s credibility.
In State v. Williams, 279 N.C. 663, 675, 185 S.E. 2d 174, 181 (1971), the Supreme Court stated, “It is permissible, for purposes of impeachment, to cross-examine a witness, including the defendant in a criminal case, by asking disparaging questions concerning collateral matters relating to his criminal and degrading conduct. Such questions relate to matters within the knowledge of the witness, not to accusations of any kind made by others. ...” (Citations omitted).
Each question challenged by these exceptions relates to the defendant’s “criminal and degrading conduct” within his own knowledge, and the court correctly instructed the jury that it could consider this testimony only as it related to defendant’s credibility. These assignments of error are overruled.
Next defendant contends the court erred in allowing Mrs. Mack to demonstrate before the jury with the assistance of a police officer the manner in which defendant grabbed and raped her. The demonstration complained of was competent for the purpose of illustrating the testimony of the prosecuting witness. The assignment of error upon which this contention is based is overruled.
By his twelfth assignment of error defendant contends the court failed to set forth all the essential elements of the crime of rape. This contention has no merit. The trial court clearly set forth and described in its instructions to the jury each of the elements of the crime of rape, and the trial court also clearly explained to the jury that before it could find the defendant guilty, it must be satisfied from the evidence and beyond a reasonable doubt of each element of the offense.
Defendant has two additional assignments of error relating to the admission of testimony. We have carefully considered the exceptions upon which these assignments of error are based and find them to be without merit. No useful purpose will be served by further elaboration thereon.
We hold the defendant had a fair trial free from prejudicial error.
No error.
Chief Judge Brock and Judge Parker concur.